ELLISON, J.
— The plaintiff instituted his action for divorce. The cause came on for hearing in the trial court at the M'ay term, 1905. The defendant made application for a continuance, and on May 25th, the court continued the cause to September 26, 1905. On May 27th, the court set aside the continuance and set the case for hearing on June 1st. On the latter day, plaintiff was granted a divorce, the defendant not being present at the hearing. Defendant then appealed to this court.
Defendant was not present in court, being absent from the State, when the cause was continued at her instance, through her attorneys. The ground of continuance was inability of defendant to attend court, being detained in Illinois on account of sickness. It appears that immediately after the continuance plaintiff began an inquiry into the reality of her allegation that she was sick in Illinois and that he received answers by telegraph from persons in that State, which, if true, indicated strongly that defendant was not sick, at least so as to be disabled from attending court. Thereupon, on the 27th day of May, the trial court, after hearing these telegrams read, concluded that the continuance had not been obtained fairly or in good faith, and set it aside, and then immediately put the cause down for hearing on June 1st, being four days thereafter, counting an intervening Sunday. On June 1st, defendant, still being absent, made an application through her attorneys for a continuance, which the court overruled.
It appears that on May 27th, when the court set aside the continuance and set the case for June 1st, the *620defendant’s counsel did not then know her address in Illinois. That some of the witnesses in her behalf, important to her case, were not at Sedalia, the place where the cause was pending, but resided at distant places in the State.
The trial court erred in setting aside the continuance and setting the cause for hearing so soon thereafter. The charges, each of the litigants makes against the other, are of a very serious nature. Judging from the argument of counsel at the hearing of this appeal, there is much feeling in the controversy, which promises a full and complete investigation into the matrimonial affairs of the couple. Manifestly a time too short, the circumstances considered, was allowed the defendant for preparation for trial after her continuance was set aside.
As the cause will be heard on the merits, we refrain from any comment upon phases of the case pertaining to the merits, which appeared in the argument made by the respective counsel. And, in view of our conclusion, it is not necessary to notice the point made that the trial court erred in setting aside the continuance on a hearing of unsworn matter in the shape of telegrams from persons residing in another State. The judgment is reversed and the cause is remanded.
All concur.